DETAILED ACTION
Status of Claims: Claims 17, 19-24, and 26-31 are currently pending. 
Election/Restrictions
Newly submitted claim 30-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Claims 17, 19-24, and 26-29 are drawn to an apparatus where a subcarrier spacing of the two consecutive signals in the first case is larger than or equal to a subcarrier spacing of the two consecutive signals in the second case.
Claims 30-31 are drawn to an apparatus where a duration of each of the two consecutive signals in the first case is smaller than or equal to a duration of each of the two consecutive signals in the second case.
The inventions are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Claims 17, 19-24, and 26-29 has separate utility such as a subcarrier spacing of the two consecutive signals in the first case is larger than or equal to a subcarrier spacing of the two consecutive signals in the second case while the subcombination of Claims 30-31 requires a duration of each of the two consecutive signals in the first case is smaller than or equal to a duration of each of the two consecutive signals in the second case. See MPEP § 806.05(d). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 30-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20 and 27 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 19 and 26 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, the slightly different wording of claims 20 and 27 is for a third case; however without disclosing what the second case (claims 19 and 26) and the third case are, they can be interpreted to cover the same thing.
Response to Remarks/Arguments
Applicant’s remarks/arguments, see pages 5-6, filed 08/22/2022, with respect to rejections of claims 17, 19-24, and 26-29 under 35 U.S.C 112(a) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 17, 19, 21-24, 26, and 28-29 allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476